           Case 1:17-cv-00538-SS Document 91 Filed 09/18/20 Page 1 of 5

                                                                                      FILED
                                                                               September 18, 2020
                                                                               CLERK, U.S. DISTRICT COURT
                              UNITED STATES DISTRICT COURT                     WESTERN DISTRICT OF TEXAS
                               WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION                                          klw
                                                                            BY: ________________________________
                                                                                                    DEPUTY

    GENERAL LAND OFFICE OF THE STATE                   )
    OF TEXAS,                                          )
                                                       )
                 Plaintiff,                            )
                                                       )        No. A-17-CA-00538-SS
                         v.                            )
                                                       )
    UNITED STATES FISH AND WILDLIFE                    )
    SERVICE, et al.                                    )
                                                       )
                 Defendants.                           )



    ORDER
     JOINTRESOLVING PLAINTIFFS'
          STIPULATION           CLAIMORDER
                      AND [PROPOSED] FOR ATTORNEYS' FEES
                                           TO RESOLVE    AND COSTS
                                                      PLAINTIFF’S
                 CLAIM FOR ATTORNEYS’ FEES AND COSTS

        This Joint Stipulation for Attorneys’ Fees is entered into by and between Plaintiff

General Land Office of the State of Texas and Defendants the U.S. Fish and Wildlife Service

(“the Service”), the U.S. Department of the Interior, David Bernhardt, in his official capacity as

the Secretary of the U.S. Department of the Interior, Aurelia Skipwith, in her official capacity as

the Director of the Service,1 and Amy Lueders, in her official capacity as the Southwest

Regional Director of the Service, (collectively, “Federal Defendants”) to resolve Plaintiff’s claim

for attorneys’ fees and costs in the above-captioned case.

        WHEREAS, on June 5, 2017, Plaintiff filed a complaint in this matter alleging the

Service violated the Endangered Species Act (“ESA”) and Administrative Procedure Act

(“APA”) in connection with the Service’s ESA-listing of the golden-cheeked warbler and 90-day




1Pursuant to Federal Rule of Civil Procedure 25(d), David Bernhardt and Aurelia Skipwith are
automatically substituted for their predecessors in office.
           Case 1:17-cv-00538-SS Document 91 Filed 09/18/20 Page 2 of 5



finding denying a petition to remove the golden-cheeked warbler from the endangered species

list. ECF No. 1.

       WHEREAS, Plaintiff amended its complaint twice. ECF Nos. 33, 40.

       WHEREAS, the district court dismissed two of Plaintiff’s three claims by granting

Federal Defendants’ motion to dismiss on November 30, 2017. ECF No. 47.

       WHEREAS, the parties briefed summary judgment on the third claim, challenging the

90-day finding, and on February 6, 2018, the district court granted summary judgment in favor of

Federal Defendants. ECF No. 78.

       WHEREAS, Plaintiff appealed the district court’s orders on summary judgment and the

motion to dismiss to the Fifth Circuit.

       WHEREAS, the Fifth Circuit affirmed in part and reversed in part the district court’s

decisions. General Land Office v. U.S. Dep’t of Interior, 947 F.3d 309 (5th Cir. 2020). It

affirmed the ruling on the two claims dismissed by the district court’s November 30, 2017 Order

but reversed as to Plaintiff’s challenge to the 90-day finding, ruling that the Service had not

applied the correct standard for evaluating the petition. The Fifth Circuit vacated the 90-day

finding and remanded to the Service for further proceedings.

       WHEREAS, on March 20, 2020, Plaintiff filed a motion for attorneys’ fees. ECF No. 85.

       WHEREAS, Plaintiff and Federal Defendants (“the Parties”) filed a joint motion to stay

briefing on the motion for attorneys’ fees to allow the parties to negotiate a potential settlement,

ECF No. 86, which the Court granted, ECF No. 87.

       The Parties have resolved Plaintiff’s claim for attorneys’ fees and costs and hereby agree

and stipulate as follows (“the Agreement”):




                                                  2
             Case 1:17-cv-00538-SS Document 91 Filed 09/18/20 Page 3 of 5



        1.      Federal Defendants shall pay and Plaintiff shall accept $250,000 in full

satisfaction of any and all of Plaintiff’s claims, demands, rights, and causes of action, under any

authority for attorneys’ fees or costs incurred in connection with this lawsuit through and

including the date of the Court order approving this Agreement.

        2.      Federal Defendants shall make the payment set forth in Paragraph 1 of this

Agreement by electronic funds transfer to Plaintiff’s counsel, on behalf of Plaintiff. No later

than ten (10) days following entry of this Stipulation as an order of the Court, Plaintiff, through

its counsel, shall provide counsel for Federal Defendants the following information necessary for

Federal Defendants to process the payment set forth in Paragraph 1: the Plaintiff’s name, the

payee’s name, the payee’s address, the payee’s bank name and bank address, the payee’s bank

account name and number, the account type, the bank routing transit number, the ABA number,

and the payee’s tax identification number. Upon the request of counsel for Federal Defendants,

counsel for Plaintiff shall provide additional information (including the tax identification

numbers of Plaintiff or payee), if needed, to process the payment set forth in Paragraph 1.

        3.      Federal Defendants shall submit all paperwork necessary to complete the

$250,000 payment set forth in Paragraph 1 within fourteen (14) business days of receipt of either

a signed order from the Court approving this stipulation or receipt of the information described

in Paragraph 2, whichever is later. Plaintiff, through its counsel, shall confirm receipt of the

payment within 7 days of receipt of such payment in writing to counsel for Federal Defendants.

        4.      Plaintiff’s receipt of the $250,000 payment set forth in Paragraph 1 in accordance

with this Agreement shall operate as a full release of Plaintiffs’ claims for attorneys’ fees and

costs arising out of this lawsuit.




                                                  3
            Case 1:17-cv-00538-SS Document 91 Filed 09/18/20 Page 4 of 5



       5.      The Parties agree that this Agreement was negotiated and entered into in good

faith and that it constitutes a settlement of claims that were vigorously contested, denied, and

disputed by the Parties. This Agreement shall not be offered as evidence in any other judicial

proceeding or construed as an admission or concession of any wrongdoing, liability, or any issue

of fact or law concerning the claims settled under this Agreement. Except as expressly provided

in this Agreement, none of the Parties waives or relinquishes any legal rights, claims, or defenses

it may have.

       6.      By entering into this Agreement, Federal Defendants do not waive any right to

contest fees or costs claimed by Plaintiff, including hourly rates, in any future litigation or

continuation of the present action, and Plaintiff does not waive any right to claim such fees or

costs. The undersigned Parties agree and acknowledge that this Agreement as to attorneys’ fees

and costs has no precedential value and shall not be used as evidence in any other attorneys’ fees

litigation, except as necessary to enforce the terms of this Agreement.

       7.      No provision of this Agreement shall be interpreted as, or constitute, a

commitment or requirement that Federal Defendants are obligated to spend funds in violation of

the Anti-Deficiency Act, 31 U.S.C. § 1341, or any other law or regulation.

       8.      The terms of this Agreement constitute the entire agreement of the Parties, and all

previous understandings, agreements, and communications concerning settlement of Plaintiff’s

claims for attorneys’ fees and costs incurred in the lawsuit that occurred prior to the date hereof,

whether express or implied, oral or written, are fully and completely extinguished and

superseded by this Agreement. This Agreement may be modified only upon mutual written

consent of the Parties and the Court’s approval of a joint stipulation to modify this Agreement.




                                                  4
              Case 1:17-cv-00538-SS Document 91 Filed 09/18/20 Page 5 of 5



        9.       The undersigned representatives of Plaintiff and Federal Defendants certify that

they are fully authorized by the Party or Parties they represent to enter into the terms and

conditions of this Agreement and to legally bind the Parties to it.

        10.      The provisions of this Agreement shall apply to and be binding upon each of the

Parties including, but not limited to, their officers, directors, servants, employees, successors,

and assigns.

        11.      Within 10 days after receipt of payment in accordance with this Agreement,

Plaintiff shall file a Notice of Satisfaction.

        12.      This Agreement is effective as of the date it is entered by the Court.

        13.      Plaintiff agrees to the dismissal of its motion for attorneys’ fees and costs (ECF

No. 85) upon receipt of the $250,000 payment in accordance with this Agreement.

        14.      In an electronic mail message dated September 18, 2020, counsel for Plaintiff,

Theodore Hadzi-Antich, authorized Devon Flanagan, counsel for Federal Defendants, to sign this

Fee Stipulation and enter it in the CM/ECF system.
     ITIT
        ISIS
           SOSO
              ORDERED.
                STIPULATED.
     Signed this 18th day of September 2020.

Dated: September 18, 2020                        Respectfully submitted,

                                                       _______________________________________
                                                 /s/ Theodore  Hadzi-Antich
                                                 ROBERTSAMHENNEKE
                                                             SPARKS
                                                       SENIOR UNITED STATES DISTRICT JUDGE
                                                 rhenneke@texaspolicy.com
                                                 THEODORE HADZI-ANTICH
                                                 tha@texaspolicy.com
                                                 RYAN D. WALTERS
                                                 rwalters@texaspolicy.com
                                                 TEXAS PUBLIC POLICY FOUNDATION
                                                 Center for the American Future
                                                 901 Congress Avenue
                                                 Austin, Texas 78701
                                                 Telephone: (512) 472-2700

                                                    5
